In a proceeding to approve a certain instrument and transfer of a child to the custody of the Commissioner of Social Services of the City of New York (Social Services Law, § 358-a), the appeal is from an order of the Family Court, Kings County, dated March 11, 1974, which dismissed the petition as untimely. Order reversed, without costs, and proceeding remanded to the Family Court for further consideration in light of the holding in Matter of Lydia H. (77 Misc 2d 807). The foregoing should not, however, be construed as indicating that we condone petitioner’s failure to abide by the time limit set forth in subdivision (1) of section 358-a of the Social Services Law. Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.